     6:19-cv-03134-HMH       Date Filed 12/17/19      Entry Number 9        Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            GREENVILLE DIVISION

 R. Taylor Speer,
                                   Plaintiff,
                                                       C/A: 6:19-cv-03134-HMH
                     Vs.

 Lakeview Loan Servicing, LLC and
 LoanCare, LLC,

                                Defendants.



               Local Civil Rule 26.03 Information Provided by Plaintiff

        Pursuant to Local Civil Rule 26.03 and Fed. R. Civ. P. 26(f), the undersigned would

provide the following information.


1.      A short statement of the facts of the case.

RESPONSE:

        Defendants Lakeview and LoanCare service Plaintiff’s home mortgage, including

the escrow held for paying real estate taxes. In or around December of 2017 Defendants

overpaid Plaintiff’s real estate tax to the Greenville County Tax Assessor at a 6% rather

than the 4% rate appropriate for a primary residence. The overpayment caused a false

“shortage” in escrow from the Plaintiff, which in turn caused Defendants to increase

Plaintiff’s payments substantially. After ensuring the rate was corrected to 4%, Plaintiff

notified Defendants of the reassessment, asking them to correct their error and reflect his

payments based on actual tax obligation. Plaintiff further remitted the refund check he

later received to Defendants. Defendants generally ignored Plaintiffs concerns and
     6:19-cv-03134-HMH        Date Filed 12/17/19      Entry Number 9        Page 2 of 3




continued to overcharge him and contend he was late, or delinquent, and additionally

began making false credit reports.

        On May 4, 2019 Defendants sent a “property appraiser” to inspect Plaintiff’s

home, for “securing the property” for foreclosure.

        To date, the error and credit reporting remains uncorrected, making it appear as if

Plaintiff defaulted on his mortgage.

2.      The names of fact witnesses likely to be called by the parties and a brief

summary of their expected testimony

RESPONSE:

Mr. and Mrs. R. Taylor Speer have knowledge of and will testify concerning his

communications with Defendants, attempts to rectify Defendants’ mismanagement of the

escrow account, collections, credit reporting and damages

Representatives of Lakeview Loan Servicing, LLC. Expected to have knowledge

concerning Plaintiff’s escrow account, Notice of Error, and reinvestigations and results

thereof, their reporting of the subject account to the credit bureaus and Defendant’s

policies and procedures relevant to the Real Estate Settlement Procedures Act.

LoanCare, LLC. Expected to have knowledge concerning Plaintiff’s escrow account,

Notice of Error, and reinvestigations and results thereof, their reporting of the subject

account to the credit bureaus and Defendant’s policies and procedures relevant to the

Real Estate Settlement Procedures Act.

Representatives of Equifax, Experian and Trans Union, have knowledge of Plaintiff’s

disputes, transmittals to Defendants, and Defendants responses.
     6:19-cv-03134-HMH        Date Filed 12/17/19       Entry Number 9      Page 3 of 3




The Plaintiff reserves the right to call as potential witness(es) any third-parties that

1) obtained copies of his credit report(s); 2) are named as witnesses by any party to this

action; 3) received an application for credit from the Plaintiff.

3.      The name and subject matter of expert witnesses.

RESPONSE:

Plaintiff will comply with the scheduling order regarding expert testimony and provide

the requested information at that time.


4.      A summary of the claims and defenses with statutory and/or case

law supporting the same.

RESPONSE:

Plaintiff's current claims arise under the Real Estate Settlement Procedures Act, 12

U.S.C. 2601, et. seq.and South Carolina common law.



                               RESPECTFULLY SUBMITTED,


                                       DAVE MAXFIELD, ATTORNEY, LLC


                               By:     _s/ Dave Maxfield__________
                                       David A. Maxfield, Fed. ID 6293
                                       P.O. Box 11865
                                       Columbia, SC 29211
                                       803-509-6800
                                       855-299-1656 (fax)
                                       dave@consumerlawsc.com


Columbia, South Carolina

DATED: December 17, 2019
